 
 
IB 
Union Calendar No. 181
112th CONGRESS 1st Session 
H. R. 1165
[Report No. 112–270] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2011 
Ms. Jackson Lee of Texas (for herself, Ms. Speier, Mr. Thompson of Mississippi, and Mr. Davis of Illinois) introduced the following bill; which was referred to the Committee on Homeland Security 
 

November 4, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on March 17, 2011




A BILL 
To amend title 49, United States Code, to establish an Ombudsman Office within the Transportation Security Administration for the purpose of enhancing transportation security by providing confidential, informal, and neutral assistance to address work-place related problems of Transportation Security Administration employees, and for other purposes. 
 

1.Short titleThis Act may be cited as the Transportation Security Administration Ombudsman Act of 2011.
2.Transportation security administration ombudsman office
(a)In generalSubchapter II of chapter 449 of title 49, United States Code is amended by adding at the end the following new section:

44946.Ombudsman
(a)In general
(1)EstablishmentThere is established an Office of the Ombudsman in the Transportation Security Administration.
(2)Ombudsman
(A)In generalThe Office shall be under the direction of the Ombudsman of the Transportation Security Administration, who shall be appointed by the Chief Human Capital Officer of the Department of Homeland Security on behalf of the Secretary of Homeland Security.
(B)QualificationsAn individual appointed as the Ombudsman must have expertise in—
(i) labor and employment relations with Federal agencies; and
(ii)dispute resolution.
(C)Notification of Appointment and removalThe Chief Human Capital Officer of the Department of Homeland Security shall notify the appropriate congressional committees within 30 days after the effective date of any of the following actions:
(i)The appointment of an individual as Ombudsman.
(ii)The reappointment as Ombudsman of an individual who is serving as Ombudsman.
(iii)The removal of an individual from the position of Ombudsman.
(3)Ensuring independence of Ombudsman
(A)In generalThe Ombudsman shall report—
(i)to the Administrator of the Transportation Security Administration; and
(ii)to the Chief Human Capital Officer of the Department of Homeland Security with respect to any dispute between the Ombudsman and the Administrator of Transportation Security Administration over matters involving the execution of the Ombudsman’s duties as set forth in subsection (b).
(B)Inspector general’s authority to conduct investigations not affectedNothing in this section shall prohibit the Inspector General of the Department of Homeland Security from initiating, carrying out, or completing any investigation.
(b)DutiesThe Ombudsman shall—
(1)conduct outreach to Transportation Security Administration employees, including publicizing a toll-free telephone number to report complaints;
(2)evaluate each complainant’s claim objectively;
(3)provide information, advice, and assistance to complainants and, as appropriate, initiate informal, impartial fact-finding and inquiries, on complaints or on the Ombudsman’s own initiative;
(4)inform each complainant—
(A)when the Ombudsman decides against conducting a fact-finding inquiry into the complaint;
(B)on the status of the Ombudsman’s fact-finding inquiry to the complainant, on a regular basis if requested by the complainant; and
(C)of the Ombudsman’s recommendations and information, as appropriate, for the complainant to formally complain to the appropriate authority;
(5)work with the Administrator of the Transportation Security Administration to address issues identified through fact-finding and inquiries;
(6)maintain confidential any matter related to complaints and inquiries, including the identities of the complainants and witnesses; and
(7)submit an annual report to the appropriate congressional committees in accordance with subsection (c).
(c)Annual report
(1)In generalThe Ombudsman shall report no later than September 30 each year to the appropriate congressional committees on the actions taken by the Office of the Ombudsman over the preceding year and the objectives of those actions.
(2)ContentsEach such report shall, for the period covered by the report, include—
(A)statistical information, by region, on the volume of complaints received, general nature of complaints, general information on complainants, and the percentage of complaints that resulted in a fact-finding inquiry;
(B)a summary of problems encountered by complainants, including information on the most pervasive or serious types of problems encountered by complainants;
(C)policy recommendations that the Office of the Ombudsman made to the Administrator of the Transportation Security Administration;
(D)an inventory of the items described in subparagraphs (B) and (C) for which action has been taken, and the result of such action;
(E)an inventory of the items described in subparagraphs (B) and (C) for which action remains to be completed; and
(F)such other information as the Ombudsman considers relevant.
(3)Report to be submitted directlyEach report under this subsection shall be provided directly to the committees described in paragraph (1) without any prior comment or amendment by the Administrator of the Transportation Security Administration. However, the Ombudsman shall seek comment from the Administrator to be submitted by the Ombudsman together with the annual report.
(4)Other reportsNothing in this subsection shall be construed to preclude the Ombudsman from issuing other reports on the activities of the Office of the Ombudsman.
(d)Contact informationThe Administrator of the Transportation Security Administration shall make publically available on the Internet site of the Administration information about the Office of the Ombudsman, including regarding how to contact the Office.
(e)Appropriate congressional committee definedIn this section the term appropriate congressional committee means the Committee on Homeland Security of the House of Representatives and any committee of the House of Representatives or the Senate having legislative jurisdiction under the rules of the House of Representatives or Senate, respectively, over the matter concerned..
(b)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the items relating to subchapter II the following new item:


44946. Ombudsman..
(c)Authorization of AppropriationsThere is authorized to be appropriated for each of fiscal years 2012, 2013, and 2014 $575,000 for implementing section 44946 of title 49, United States Code, as amended by this section.
 

November 4, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
